Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 6/29/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 9, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (U.S. Publication No. 2017/0213100) (hereafter, "YUN") view of Tsubaki et al. (U.S Publication No. 2008/0246848) (hereafter, "Tsubaki").
Regarding claim 1, YUN teaches A method for detecting a subject ([0045] A foreground detecting apparatus 100 detects a foreground by processing an input image), comprising: obtaining a current image and a previous image adjacent to the current image ([0055] The background motion estimator 111 may estimate background motion using a current frame and a previous frame; [0050] the background model constructor 120 may generate a background model for the current frame based on a background model of adjacent blocks or adjacent pixels of the immediately previous frame in consideration of the estimated background motion information); obtaining a transformation matrix between the current image and the previous image ([0056] the background motion estimator 111 may generate a projective transform matrix Ht:t-1 at represents background motion; [0057]  Xi(t-1) and Xi(t) represent coordinates of an ith block of an immediately previous frame and coordinates of a current frame mapping the ith block); correcting the previous image based on the transformation matrix to obtain a corrected previous image ([0064] The background model generator 121 may generate a background model for a current image frame using the estimated context information. The background model generator 121 may generate a background model of a current frame by correcting a mean and a variance of a background model of an immediately previous frame to match a location of the current frame using background motion information; [0065] The background model generator 121 may map the location of the current frame to the immediately previous frame using an inverse matrix of the projective transform matrix Ht:t-1 that represents the background motion); and updating a subject detection model based on the corrected previous image to obtain an updated subject detection model ([0029] The detecting of a foreground may include generating a foreground probability map by calculating a foreground probability for each pixel of the image frame based on the constructed background model; [0027] The constructing of the background model may include updating the generated background model based on the illumination change; [0063] the background model constructor 120 includes a background model generator 121 and a background model updater 122; [0065] The background model generator 121 may map the location of the current frame to the immediately previous frame using an inverse matrix of the projective transform matrix Ht:t-1 that represents the background motion), and performing subject detection on the current image based on the updated subject detection model to obtain a target subject ([0052] The foreground detector 130 may detect a foreground from the current frame using the background model constructed by the background model constructor 120, and output a foreground map 20).
YUN does not expressly teach in response to determining that the current image indicates a shaking state.
However, Tsubaki teaches in response to determining that the current image indicates a shaking state ([0012] if the projective homography determined from motion vectors between frame images constituting video is inversely transformed directly or through the motion determination and then is used as a shake correction amount; [0056] The shake-correction parameter calculating part 106 receives, as input, the motion vector output from the motion vector detecting part 104 … to calculate a shake correction amount … It also serves as a correction amount calculating part which calculates the shake correction amount based on the motion information between the frame images; [0086] the motion vectors between the current frame and the past frame are received as input, and the shake correction parameter for the target frame is output. When no delay is produced in the calculation, the shake correction parameter is for the current frame as the target frame; [0087] The shake correction parameter is formed of a geometric transforming matrix which represents the in-camera parameters, the distortion coefficient, and the shake correction amount).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of YUN to incorporate the step/system of calculating the shake correction amount based on the motion information between the frame images taught by Tsubaki.
The suggestion/motivation for doing so would have been to improve the image stabilization for an unintended shake ([0018] The present invention provides an image stabilizing apparatus and an image stabilizing method that preserve a motion in video from an intended camera work and allow image stabilization for an unintended shake). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine YUN with Tsubaki to obtain the invention as specified in claim 1.
Regarding claim 3, YUN and Tsubaki teach all the limitations of claim 1 above. YUN teaches wherein obtaining the transformation matrix between the current image and the previous image ([0058] The background motion estimator 111 may obtain the projective transform matrix Ht:t-1 satisfying Equation 1(c) above, using the relationship) and obtaining the transformation matrix between the current image and the previous image based on the pair of target points ([0058] Referring to Equation 1, when a current frame is input at a time point t, the background motion estimator 111 converts the current frame into gray scale to obtain a converted current frame I(t), and divides an immediately previous frame I(t-1) input at an immediately previous time point t-1 into a plurality of blocks. Then, the background motion estimator 111 may find a region of the current frame I(t) that matches a center location (xi, yi) of the ith block of the immediately previous frame … The background motion estimator 111 may obtain the projective transform matrix Ht:t-1 satisfying Equation 1(c) above, using the relationship).
YUN does not expressly teach in response to determining that the current image indicates the shaking state comprises: obtaining a pair of target points from the current image and the previous image in cases that the current image indicates the shaking state.
However, Tsubaki teaches in response to determining that the current image indicates the shaking state comprises ([0056] The shake-correction parameter calculating part 106 receives, as input, the motion vector output from the motion vector detecting part 104 … to calculate a shake correction amount … It also serves as a correction amount calculating part which calculates the shake correction amount based on the motion information between the frame images; [0086] the motion vectors between the current frame and the past frame are received as input, and the shake correction parameter for the target frame is output. When no delay is produced in the calculation, the shake correction parameter is for the current frame as the target frame): obtaining a pair of target points from the current image and the previous image ([0076] S (step) 301 is the motion vector calculating step. At this step, the motion vectors are calculated between the current frame directly input from the preprocessing part 103 and the past frame input from the work memory 105; [0086] S302 is the shake-correction parameter calculating step. At this step, the motion vectors between the current frame and the past frame are received as input) in cases that the current image indicates the shaking state ([0056] The shake-correction parameter calculating part 106 receives, as input, the motion vector output from the motion vector detecting part 104 … to calculate a shake correction amount; [0086] the shake correction parameter is for the current frame as the target frame).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of YUN to incorporate the step/system of calculating the shake correction amount and obtaining the motion vectors between the current frame and the past frame taught by Tsubaki.
The suggestion/motivation for doing so would have been to improve the image stabilization for an unintended shake ([0018] The present invention provides an image stabilizing apparatus and an image stabilizing method that preserve a motion in video from an intended camera work and allow image stabilization for an unintended shake). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine YUN with Tsubaki to obtain the invention as specified in claim 3.
Regarding claim 9, YUN and Tsubaki teach all the limitations of claim 1 above. YUN teaches wherein the subject detection model comprises a first background detection model ([0049] The background model constructor 120 may construct a background model for the current frame by reflecting the estimated context information ... the background model includes a mean and a variance for a background); and wherein updating the subject detection model based on the corrected previous image to obtain the updated subject detection model ([0029] The detecting of a foreground may include generating a foreground probability map by calculating a foreground probability for each pixel of the image frame based on the constructed background model; [0027] The constructing of the background model may include updating the generated background model based on the illumination change; [0063] the background model constructor 120 includes a background model generator 121 and a background model updater 122; [0051] the background model constructor 120 may update the background model by reflecting the estimated illumination change), and performing the subject detection on the current image based on the updated subject detection model, to obtain the target subject comprises ([0052] The foreground detector 130 may detect a foreground from the current frame using the background model constructed by the background model constructor 120, and output a foreground map 20): updating the first background detection model based on the corrected previous image to obtain an updated first background detection model ([0027] The constructing of the background model may include updating the generated background model based on the illumination change; [0063] the background model constructor 120 includes a background model generator 121 and a background model updater 122; [0065] The background model generator 121 may map the location of the current frame to the immediately previous frame using an inverse matrix of the projective transform matrix Ht:t-1 that represents the background motion); performing a background detection on the current image based on the updated first background detection model updated ([0065] the background model generator 121 may determine a plurality of locations around the second location, and generate a background model for the first location of the current frame using background models of the plurality of locations … when the first location has coordinates (10,10) and the mapped second location has coordinates (5.3,4.7), the determined plurality of integer locations may be {(5,4), (5,5), (6,4), (6,5)}. Using background models (μ1, σ1), (μ2, σ2), (μ3, σ3), and (μ4, σ4) of the determined locations P1, P2, P3, and P4, a background model ({tilde over (μ)}i, {tilde over (σ)}i) of the second location is generated), to obtain a first background region of the current image ([0068] a weight value may be determined by an area formed by a second location Ri and each integer location P1, P2, P3, and P4 as illustrated in FIG. 4, and may be calculated according to Equation 5); and performing difference processing on the current image and the first background region of the current image to obtain a difference result ([0062] the illumination change estimator 113 may estimate an illumination change using a difference between a mean of brightness intensities of a current frame Ijt and a mean of means ũi(t) of background models), and determining the target subject of the current image based on the difference result ([0090] In 714, an illumination change may be estimated based on the background model. In an example, using a difference between a mean of brightness intensities of a current frame and a mean of means of background models, the illumination change may be estimated; [0094] In 724, the background model may be updated by reflecting illumination change; [0098] In 731, the foreground detecting apparatus 100 may generate a foreground probability map representing a probability that each pixel corresponds to the foreground using the updated background model; [0099] In 732, the foreground detecting apparatus 100 may extract the foreground from the current frame using the generated foreground probability map).
With respect to claim 14, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 16, arguments analogous to those presented for claim 3, are applicable.
With respect to claim 19, arguments analogous to those presented for claim 9, are applicable.
With respect to claim 20, arguments analogous to those presented for claim 1, are applicable.

Claim 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (U.S. Publication No. 2017/0213100) (hereafter, "YUN") view of Tsubaki et al. (U.S Publication No. 2008/0246848) (hereafter, "Tsubaki") and further in view of Yamada et al. (U.S Publication No. 2013/0004079) (hereafter, " Yamada").
Regarding claim 4, YUN and Tsubaki teach all the limitations of claim 3 above. The combination of YUN and Tsubaki does not expressly teach wherein the pair of target points comprises at least one of a pair of tracking points or a pair of matching points; and the method further comprises: generating the pair of tracking points by: performing a same division on the current image and the previous image, to obtain sub-regions of the current image and sub-regions of the previous image; extracting a target number of random points from each sub-region of the current image and each sub-region of the previous image respectively; and generating the pair of tracking points based on the random points of each sub-region of the current image and the random points of each sub-region of the previous image; and generating the pair of matching points by: extracting a feature point from the current image and extracting a corresponding feature point from the previous image; and generating the pair of matching points based on the feature point of the current image and the corresponding feature point of the previous image.
However, Yamada teaches wherein the pair of target points comprises at least one of a pair of tracking points or a pair of matching points ([0072] the image alignment unit 106 outputs pairs of coordinates of the matched feature points); and the method further comprises: generating the pair of tracking points by ([0079] in Step S108, the image alignment unit 106 may track the feature points instead of matching them): performing a same division on the current image and the previous image, to obtain sub-regions of the current image and sub-regions of the previous image ([0075] in Step S102, the division unit 102 divides each of the received images into a plurality of sub-regions ... the first image and the second image may be divided in the same or different manner; [0074] in Step S100, the image processing apparatus 100 receives a plurality of images (e.g., the first image and the second image); extracting a target number of random points from each sub-region of the current image and each sub-region of the previous image respectively ([0076] in Step S104, the extraction unit 104 performs the feature point extraction on each of the sub-regions in a serial or parallel manner, using a threshold adaptively changed for each sub-region; [0067] the extraction unit 104 performs the feature point extraction in such a manner that a value indicating the degree of variation among the sub-regions in total number of feature points extracted is less than or equal to a predetermined value); and generating the pair of tracking points based on the random points of each sub-region of the current image and the random points of each sub-region of the previous image ([0078] in Step S108, the image alignment unit 106 matches the feature points between the images ... The two feature points selected in this manner are matched); and generating the pair of matching points by ([0072] the image alignment unit 106 outputs pairs of coordinates of the matched feature points): extracting a feature point from the current image and extracting a corresponding feature point from the previous image ([0076] in Step S104, the extraction unit 104 performs the feature point extraction on each of the sub-regions in a serial or parallel manner, using a threshold adaptively changed for each sub-region; [0074] in Step S100, the image processing apparatus 100 receives a plurality of images (e.g., the first image and the second image); [0084] The image processing apparatus 100 extracts feature points from all over the image); and generating the pair of matching points based on the feature point of the current image and the corresponding feature point of the previous image ([0078] in Step S108, the image alignment unit 106 matches the feature points between the images ... The two feature points selected in this manner are matched; [0097] in Step S312, the image alignment unit 106 matches, between the reference image and the target image, corresponding feature points which represent the same spatial position; [0098] in Step S314, the image alignment unit 106 outputs pairs of coordinates of the matched feature points).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of YUN and Tsubaki to incorporate the step/system of tracking the feature points by dividing images into a plurality of sub-regions and extracting the feature points taught by Yamada.
The suggestion/motivation for doing so would have been to improve the accuracy of image alignment by extracting feature points ([0017] In view of this, it is an object of the present invention to provide an image processing apparatus which enhances the accuracy of the image alignment; [0022] An image processing apparatus is provided which enhances the accuracy of image alignment by extracting feature points in such a manner that the feature points are evenly distributed in an image). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine YUN and Tsubaki with Yamada to obtain the invention as specified in claim 4.
With respect to claim 17, arguments analogous to those presented for claim 4, are applicable.

Allowable Subject Matter
Claims 2, 5-8, 10-13, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/              Examiner, Art Unit 2669  
/CHAN S PARK/               Supervisory Patent Examiner, Art Unit 2669